The opinion of the court was delivered by
Beasley, Chief Justice.
The defendant is entitled to judgment on this demurrer.
The boughs of the trees that were trimmed overhung the street, and were subject to removal by the municipal authori*483ties whenever the public exigency or convenience required it. The city had conferred on the defendant the right to extend its wires, in the usual mode, along the streets; and such authority involved, by implication, the competency to do whatever was reasonably necessary to effect the end in view. Whatever the city could have done to carry into effect the project in question, the defendant could do.
On this demurrer the defendant is entitled to judgment.